BM Rev. Wilase 1:19-cv-02545-ARR-RERTBEEUGOVER SHRBET/01/19 Page 1 of 2 PagelD #: 14

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
KYNA PHILLIP The City of New York; Sgt. John Prager; Police Officers John Doe;
. Police Officers #1 through #10 not yet identified
(b) County of Residence of First Listed Plaintiff QUEENS County of Residence of First Listed Defendant New York |
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
LaPorte er EGWahane ti deeiarbeserhane Number Newer Caw Sépartment
242-03 Northern Bivd 100 Church Street
Douglaston, NY 11363 718 225-0205 New York, NY 10007
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)

111 US. Government #3 Federal Question : PTF DEF PTF DEF

Plaintiff (U.S. Government Not a Party) Citizen of This State QO 1 © 1 Incorporated or Principal Place o4 04

of Business In This State

O 2. US. Government 04 Diversity Citizen of Another State O2 QO 2 _ Incorporated and Principal Place o5 05

Defendant (Indicate Citizenship of Parties in Item IID) of Business In Another State :

Citizen or Subject of a oO 3 O 3 Foreign Nation oO6 06
Foreign Country

 

IV. NATURE OF SUIT (Piace

TET

   

 

       

   
    
 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O 110 Insurance PERSONAL INJURY PERSONAL INJURY . |© 625 Drug Related Seizure O) 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine © 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
C1 140 Negotiable Instrument Liability QO) 367 Health Care/ O 400 State Reapportionment
1 150 Recovery of Overpayment |(C 320 Assault, Libel & Pharmaceutical O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights QO 430 Banks and Banking
CO 151 Medicare Act C1 330 Federal Employers’ Product Liability C1 830 Patent 0 450 Commerce
152 Recovery of Defaulted Liability C) 368 Asbestos Personal 840 Trademark QO 460 Deportation
Student Loans © 340 Marine Injury Product O 470 Racketeer Influenced and
(Excludes Veterans) C1 345 Marine Product Liability es Corrupt Organizations
CG 153 Recovery of Overpayment Liability PERSONAL PROPERTY [07 710 Fair Labor Standards C1 861 HIA (1395ff) 0 480 Consumer Credit
of Veteran’s Benefits (1 350 Motor Vehicle CO 370 Other Fraud Act 0 862 Black Lung (923) 1 490 Cable/Sat TV
0 160 Stockholders’ Suits C1 355 Motor Vehicle (1 371 Truth in Lending 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) |G 850 Securities/Commodities/
© 190 Other Contract Product Liability 380 Other Personal Relations O 864 SSID Title XVI Exchange
G1 195.Contract Product Liability | 360 Other Personal Property Damage (3 740 Railway Labor Act 865 RSI (405(g)) CG 890 Other Statutory Actions
© 196 Franchise Injury (1 385 Property Damage (1) 751 Family and Medical O 891 Agricultural Acts
©) 362 Personal Injury - Product Liability Leave Act O 893 Environmental Matters
i i 790 Other Labor Litigation C1) 895 Freedom of Information
791 Employee Retirement of Act
O 210 Land Condemnation (% 440 Other Civil Rights Habeas Corpus: Income Security Act 0 870 Taxes (U.S. Plaintiff | (1 896 Arbitration
©) 220 Foreclosure 6 441 Voting 0 463 Alien Detainee or Defendant) 1 899 Administrative Procedure
0 230 Rent Lease & Ejectment C1 442 Employment 0 510 Motions to Vacate ‘ C1 871 IRS—Third Party Act/Review or Appeal of
©) 240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 Agency Decision
G 245 Tort Product Liability Accommodations C1 530 General © 950 Constitutionality of
CG 290 All Other Real Property O 445 Amer. w/Disabilities - | 535 Death Penalty State Statutes
Employment Other: © 462 Naturalization Application
C1 446 Amer. w/Disabilities -] J 540 Mandamus & Other |0 465 Other Immigration
Other 550 Civil Rights Actions
1 448 Education 0 555 Prison Condition
1 560 Civil Detainee -
_ Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only) :
1 Original 2 Removed from O 3  Remanded from C4 Reinstated or 5 Transferred from 1 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation
‘speci
Cite t -§. Civil Statute under which you are filing (Do not cite jurisdiction tes unless diversity):
ais ted {oa y' g (1 juris al statu ss diversity)
VI. CAUSE OF ACTION 5— sesciation Soa
CIVICRIGHTS VIOLATION UNDER 42 USC 1983
VIL REQUESTEDIN 0 CHECK IF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Myes No
VII. RELATED CASE(S)
ee instructions):
IF ANY é ” Supe DOCKET NUMBER
DATE Y [3 g SIGNAT, ATTORNEY OF RECORD
ong MM
FOR OFFICE USE ONLY = CY a

RECEIPT # AMOUNT . _ APPLYING IFP JUDGE MAG. JUDGE
CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitration-Rule 83. Opro vides Mietwith certain excepions.[antions seeking monty démages|ofl jit uh Aivunt hog excessxif 150,600, |D #: 15

exclusive of interest and costs, are eligible for compulsory arbitration, The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration

I, EDWARD J.MUCCINI : , counsel for PLAINTIFF , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

monetary damages sought are in excess of $150,000, exclusive of interest and costs,
[| the complaint seeks injunctive relief,
[| the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

NA

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that "A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that " A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? CI Yes No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? Cl Yes / No

b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? Yes No

C) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or

Suffolk County, or, nay interpleader qin" does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? es No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION

 

| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
Yes Cl No
Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

oO Yes (If yes, please explain M No

 

 

T act Madified: 11/97/9017
